DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to describe an outward direction, nor does the disclosure describe a convex curvature, as stated in independent claims 1 and 10.
Claim Objections
Claims 12-16 and 18 are objected to because of the following informalities:  
Regarding claims 12-16 and 18, the phrase “The modular windshield of claim ...” should be “The aircraft of claim…” to clearly indicate dependency from claim 10.
Regarding claims 1 and 10, the phrase “a outward” should be “an outward”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure fails to provide a central component of both acrylic and polycarbonate, as stated in the dependent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the outward convex curvature is not described in the applicant’s disclosure, creating uncertainty as to the metes and bounds of the claim limitations.  The claim limitations will be as best understood to mean the outward convex curvature at the bottom of the modular windshield, as shown below.

    PNG
    media_image1.png
    348
    654
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 11 repeat the limitations of their respective independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Christie et. al. (US 2,808,355) in view of Holowczak (US 2019/0144327), Yokoi (US 2013/0026296), and Duppstadt et al. (US D205110).
In re. claims 1 and 10, Christie teaches an aircraft (1) comprising a modular windshield (4,5,6) (fig. 1), comprising: a central component (4): and at least one side component (5); wherein the central component and the at least one side component are disposed to create a substantially continuous outer periphery (fig. 1) and are disposed to nearly interface along an interface line (corner member (47)) (fig. 4) that demarks a full transition of material content from the central component to the at least one side component (central layer (4) includes thicker layer including glass lamina (44)).
Christie fails to disclose the central component is polycarbonate material, the side component is acrylic material, and wherein each of the central component and the at least one side component comprise an outward convex curvature.
Holowczak teaches a central component (windscreen (100)) (para [0035]) includes polycarbonate material (polycarbonate backing (424)) (para [0039]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Smith to incorporate the teachings of Holowczak to have the central component include polycarbonate material, for the purpose of being arranged to limit spall from a transparent body upon projectile impact on strike face.
Christie as modified by Holowczak fail to disclose the side component is acrylic material.
Yokoi disclose the side component is acrylic material (material of the window panels…can be different between the main windshield and the side windows) (para [0009]) (side window (50) has layers of class (23B, 23C) of glass that can be replaced with acrylic panels) (fig. 4) (para [0054]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Smith as modified by Holowczak to incorporate the teachings of Yokoi to have the side component as acrylic material, for the purpose of attaching the side window with through holes directly formed in the window panels.
Duppstadt teaches the central component and the at least one side component comprise an outward convex curvature (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Smith as modified by Holowczak and Yokoi to incorporate the teachings of Duppstadt to have the central component and the at least one side component comprise an outward convex curvature, for the purpose of utilizing the windows in known aircraft designs.
In re. claims 2 and 11, Christie as modified by Holowczak, Yokoi, and Duppstadt teach the central component is constructed of polycarbonate and wherein the at least one side component is constructed of acrylic (as stated above).
In re. claims 3 and 12, Christie as modified by Holowczak, Yokoi, and Duppstadt (see Christie) teach the central component comprises a thickness greater than a thickness of the at least one side component (col. 5, ln. 1-7).
In re. claims 4 and 13, Christie as modified by Holowczak, Yokoi, and Duppstadt (see Yokoi) teach the central component (cockpit window (20) has layers of class (23B, 23C) of glass that can be replaced with acrylic panels) (figs. 2 and 5) (para [0054]) and the at least one side component (as stated above) are both constructed of acrylic.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Smith as modified by Holowczak to incorporate the teachings of Yokoi to have the central component include acrylic material, for the purpose of attaching the central window with through holes directly formed in the window panels.
In re. claims 5 and 14, Christie as modified by Holowczak, Yokoi, and Duppstadt (see Christie) teach the at least one side component comprises a substantially curved portion configured to transition between a portion providing a side view and a portion providing a front view (fig. 1).
In re. claims 6 and 15, Christie as modified by Holowczak, Yokoi, and Duppstadt (see Christie) teach a lowest portion of the central component is higher than a lowest portion of the at least one side component (fig. 1).
In re. claims 7 and 16, Christie as modified by Holowczak, Yokoi, and Duppstadt (see Christie) teach two opposing side components (5,6) that form mirrored equivalents of each other (fig. 1).
In re. claims 9 and 18, Christie as modified by Holowczak, Yokoi, and Duppstadt (see Christie) teach the central component is curved (e.g. curved top portion in figure 1).
Response to Arguments
Applicant argues Applicant submits that Examiner may have misinterpreted the content of claims 4 and 13 as they assert both the central component and side component both comprise acrylic - not that they comprise both acrylic and polycarbonate.
The examiner notes that line 6 of claim 1 and line 7 of claim 10 both require the central component to comprise polycarbonate material, while respective dependent claims 4 and 13 require the central component to also comprise acrylic.  Therefore, the argument is considered non-persuasive.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647